United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pueblo, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1495
Issued: March 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 11, 2010 appellant filed a timely appeal from the November 17, 2009 and
April 15, 2010 merit decisions of the Office of Workers’ Compensation Programs. Pursuant to
the Federal Employees’ Compensation Act and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained
injury to both his right and left knees causally related to factors of his federal employment.
FACTUAL HISTORY
On August 10, 2009 appellant, then a 40-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed bilateral knee pain, resulting in a hole
underneath his right knee which left him unable to put pressure on either knee. He stated that he
first became aware of his condition on July 22, 2003 and of its relationship to his employment on

August 10, 2009. Appellant attributed his knee condition to his employment, specifically 17
years of continuous walking up and down inclines and up and down stairs. He did not stop work.
On July 22, 2003 Dr. Dwight Caughfield, Board-certified in physical medicine and
rehabilitation, reported that a magnetic resonance imaging (MRI) scan of appellant’s right knee
showed an area of subchondral bone marrow edema within the anterior and medial aspect of the
lateral femoral condyle. There was a possible small area of articular cartilage thinning and
fibrillation along the interior most aspect of the lateral patellar facet, with no evidence of
ligamentous or meniscal tear within the right knee.
By letter dated August 25, 2009, the employing establishment controverted appellant’s
claim on the grounds that appellant had previously filed claims for knee conditions which had
been denied and that he failed to provide medical evidence to support his claim.1
By letter dated August 31, 2009, the Office informed appellant that the evidence of
record was insufficient to support his claim. Appellant was advised of the medical and factual
evidence needed and was directed to submit it within 30 days. He did not respond. In a letter of
the same date, the Office also requested additional factual information from the employing
establishment.
By letter dated September 14, 2009, the employing establishment disputed that
appellant’s injury was the result of his employment as a letter carrier. Appellant’s duties
involved lifting mail to be cased by hand for up to two hours a day, loading mail on to a postal
truck, and carrying mail by foot or vehicle for up to six hours a day. The employer noted that
due to recurring medical problems with his knees, appellant’s job was modified to accommodate
his one hour a day walking restriction.
By decision dated November 17, 2009, the Office denied appellant’s claim finding that
he did not establish that he sustained an injury and failed to establish that the event occurred as
alleged.
On December 4, 2009 appellant, through his attorney, requested an oral hearing before an
Office hearing representative. At a March 1, 2010 hearing, he stated that his duties as a city
letter carrier involved walking 8 to 10 miles a day on hilly and flat surfaces, paved and unpaved
roads, climbing stairs and stepping in and out of vehicles on a daily basis. Appellant contended
that 18 years of working as a letter carrier had caused injury to both his knees and that he was
placed on modified duty as of May 9, 2009. He testified that he was not involved in hobbies or
occupations outside of work that involved strenuous walking or running. Counsel informed the
hearing representative that appellant was awaiting medical records which would be forwarded
upon receipt and the hearing record was held open for 30 days.
In a March 11, 2010 report, Dr. Caughfield stated that appellant had severe
chondromalacia of the patellofemoral joint with osteochondral defects in the trochlear groove
1

Appellant had also filed OWCP claims for: a right knee sprain, Claim No. xxxxxx723; a left knee sprain, Claim
No. xxxxxx486; and injury to both knees, Claim No. xxxxxx275. These case files are not included in this appeal
and are not before the Board. See 20 C.F.R. § 501.2(c).

2

and distal femur, as well as loose bodies. He noted that appellant’s condition interfered with his
ability to perform his usual occupation and after a prior orthopedic evaluation, appellant was to
avoid squats, stairs and kneeling, a large component of his occupation. Dr. Caughfield added
that, if appellant continued at his current activity level, he would accelerate the knee
chondromalacia and pain which would result in reduced function and increased pain.
By decision dated April 15, 2010, the Office hearing representative affirmed the
November 17, 2009 decision, as modified, to reflect that the occupational exposure occurred as
alleged, namely that appellant was walking, climbing steps and entering and exiting the delivery
truck on a daily basis. The hearing representative found, however, that the medical evidence did
not support that the bilateral knee condition was causally related to factors of employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged and that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.2 These are the essential
elements of every compensation claim regardless of whether the claim is predicated on a
traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

5

Victor J. Woodhams, 41 ECAB 345 (1989).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence.6 Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee and must be one of reasonable medical
certainty. The opinion must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee. This medical opinion must include an accurate history of the employee’s
employment injury, and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.7
ANALYSIS
It is not disputed that appellant’s duties as a city mail carrier include walking, climbing
stairs and stepping in and out of delivery trucks on a daily basis. The Board finds, however, that
appellant did not submit sufficient medical evidence to support that his bilateral knee condition is
causally related to his work as a mail carrier.
The July 22, 2003 report of Dr. Caughfield stated that the MRI scan of appellant’s right
knee showed an impression of subchondral bone marrow edema and cartilage thinning and
fibrillation along the interior most aspect of the lateral patellar facet. While Dr. Caughfield
diagnosed appellant’s right knee condition, he failed to address the causal relation between
appellant’s knee condition and his employment as a letter carrier. He provided a detailed
explanation of the MRI scan but failed to address how appellant’s work was the cause of the
injury. The Board has held that medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.8 Without medical reasoning explaining how appellant’s employment factors caused
the knee condition, Dr. Caughfield’s report is insufficient to meet appellant’s burden of proof.9
By letter dated March 11, 2010, Dr. Caughfield reported that appellant suffered from
severe knee chondromalacia of the patellofemoral joint with osteochondral defects in the
trochlear groove and distal femur. He noted that appellant’s knee condition interfered with his
ability to perform his duties as a letter carrier and according to previous orthopedic evaluations,
appellant was to avoid squats, stairs and kneeling. Dr. Caughfield opined that, if appellant’s
current activity level continued, he would accelerate the knee chondromalacia and pain which
would result in reduced function and increased pain.
6

D.U., 61 ECAB ___ (Docket No. 10-144, issued July 27, 2010).

7

James Mack, 43 ECAB 321 (1991).

8

C.B., 61 ECAB ___ (Docket No. 09-2027, issued May 12, 2010); S.E., 60 ECAB ___ (Docket No. 08-2214,
issued May 6, 2009).
9

C.B., 60 ECAB ___ (Docket No. 08-1583, issued December 9, 2008).

4

The Board finds that the March 11, 2010 opinion of Dr. Caughfield is not well
rationalized. Dr. Caughfield’s report made general reference to appellant’s previous orthopedic
evaluations but did not set out any detail pertaining to his prior medical history or treatment.
Further, he failed to identify or specifically address any findings or test results covering the left
knee. Dr. Caughfield’s evaluation lacked a clear explanation, supported with medical evidence,
of the causal connection between appellant’s knee condition and his employment as a letter
carrier. He stated that appellant’s chondromalacia interfered with his ability to perform his
occupation and would accelerate if he continued his current activity level, but did not state
whether or how appellant’s employment factors caused or aggravated the knee condition.
Medical reports without adequate rationale on causal relationship are of diminished probative
value and do not meet an employee’s burden of proof.10 The opinion of a physician supporting
causal relationship must rest on a complete factual and medical background supported by
affirmative evidence, address the specific factual and medical evidence of record and provide
medical rationale explaining the nature of the relationship between the diagnosed condition and
the established incident or factor of employment.11 Therefore, Dr. Caughfield’s medical reports
are insufficient to meet appellant’s burden of proof.
The record does not contain a rationalized medical report explaining how appellant’s
bilateral knee condition resulted from his employment as a letter carrier. Appellant has alleged
that his accepted duties as a letter carrier, which involved walking 8 to 10 miles a day on various
surfaces, climbing stairs, and stepping in and out of a truck delivery vehicle multiple times a day,
caused his bilateral knee condition. Appellant’s statements however, do not constitute the
medical evidence which is necessary to establish causal relationship. Neither the fact that the
condition became apparent during a period of employment, nor the belief that the condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.12 The Board has held that the mere fact that a condition manifests itself during a
period of employment does not raise an inference of causal relation.13
An award of compensation may not be based on surmise, conjecture, speculation or on
the employee’s own belief of causal relation.14 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
properly denied his claim for compensation.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
bilateral knee condition is causally related to factors of his employment as a mail carrier.

10

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

11

See Lee R. Haywood, 48 ECAB 145 (1996).

12

See Joe T. Williams, 44 ECAB 518, 521 (1993).

13

Daniel O. Vasquez, 57 ECAB 559 (2006).

14

D.D., 57 ECAB 734 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the April 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

